Citation Nr: 0303179	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  98-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain with 
degenerative joint disease from October 7, 1996 to December 
19, 2000.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain with degenerative joint 
disease from December 19, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from August 1986 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).

The Board remanded this matter in June 2000 for further 
development, specifically to obtain VA and private outpatient 
and inpatient treatment records, and to ensure that the 
veteran was afforded an opportunity for a current VA 
examination.  The Board is satisfied that all remand 
directives were achieved and that no further development of 
his case is necessary for an equitable and fair adjudication 
of the matter.  

In the most recent rating action dated in September 2001, the 
RO increased the evaluation from a 10 percent rating to a 
20 percent rating effective from December 19, 2000.  However, 
since the rating criteria provide for a higher evaluation for 
this disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).  In this 
case, the veteran has not voiced his satisfaction with the 
20 percent rating alone; thus, the matter continues before 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  From October 7, 1996 to December 19, 2000, the veteran's 
lumbosacral strain with degenerative joint disease was 
evidenced by no more than slight limitation without 
tenderness or pain on range of motion.  
3.  From December 19, 2000 the veteran's lumbosacral strain 
with degenerative joint disease is manifested by mild pain on 
forward flexion and extension, mild tenderness, and mild 
muscle spasm near the sacroiliac joints without weakness, 
lack of coordination, or impaired endurance.  There are no 
more than mild degenerative changes in the lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for lumbosacral strain 
with degenerative joint disease from October 7, 1996 to 
December 19, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, 
Diagnostic Codes 5292, 5295 (2002).  

2.  The schedular criteria for an evaluation in excess of 
20 percent for lumbosacral strain with degenerative joint 
disease from December 19, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.7, 4.10, 
4.40, 4.45, 4.71, Diagnostic Codes 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in December 1997 and September 2001; the 
statement of the case (SOC) dated in October 1998; the Board 
remand dated in June 2000; the supplemental statement of the 
case (SSOC) dated in September 2001; and the letter giving 
the veteran notification of the VCAA dated in October 2001, 
the RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the VCAA 
letter specifically referred the veteran to criteria for a 
higher rating explained in the rating decision and the SOC 
and SSOC, and the letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence.  In 
addition, the RO asked the veteran in the VCAA letter to 
submit or authorize VA to obtain any outstanding evidence 
relevant to the appeal.  Thus, the Board is satisfied that 
the RO has provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and private 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran claims entitlement to an initial disability 
evaluation in excess of 10 percent from October 7, 1996 to 
December 19, 2000 for low back strain with degenerative joint 
disease and for an evaluation in excess of 20 percent from 
December 19, 2000 for low back strain with degenerative joint 
disease.  As a threshold matter, the Board observes that the 
veteran disagreed with the initial rating action dated in 
December 1997 in which the RO granted service connection for 
lumbosacral strain with limited motion and degenerative joint 
disease.  At that time, the RO assigned a 10 percent 
evaluation effective from October 7, 1996.  In the September 
2001 rating decision, the RO assigned a 20 percent evaluation 
for the veteran's low back disability effective from December 
19, 2000 based on clinical findings on VA examination in 
December 2000 and a VA addendum dated in April 2001.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  

Consideration of the entire recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require the 
adjudicator to review the recorded history of a disability to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

However, there is a distinction between an appeal of an 
initial rating and a claim for an increased rating, the 
critical distinction being the determination as to what 
evidence can be used to decide whether the original rating on 
appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  For example, the rule articulated in Francisco 
v. Brown as noted above does not apply to the assignment of 
an initial rating for a disability when service connection is 
awarded for that particular disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the extent and severity of 
disability existing at the time of the initial rating and 
should be the evidence considered in determining whether an 
initial rating on appeal was erroneous.  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  In this 
case, the RO has assigned a "staged" rating, increasing the 
rating for the service-connected back condition from 10 to 20 
percent for separate periods of time based on facts found.

Entitlement to an initial disability evaluation in excess of 
10 percent for lumbosacral strain with degenerative joint 
disease from December 7, 1996 to December 19, 2000.  

The Board notes at the outset that for the period from 
December 7, 1996 to December 19, 2000, the veteran's low back 
disability warranted no more than a 10 percent evaluation 
under the applicable diagnostic code.  At the time of the 
initial rating action, the RO rated the veteran's low back 
disability under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5292, a 
10 percent rating is warranted for slight limitation; a 20 
percent evaluation for moderate limitation, and a maximum of 
40 percent for a severe limitation.  38 C.F.R. 4.71(a), 
Diagnostic Code 5292.  

On VA examination dated in April 1997, the veteran reported 
that he had experienced low back pain since about 1989 and 
that the symptoms had increased over time.  At that time, the 
veteran was taking Ibuprofen several times per day and 
applying deep heat.  On examination, the examiner noted no 
tenderness or spasms about the lumbosacral spine, no pain on 
range of motion in all directions, and straight leg raising 
was negative bilaterally.  The examiner diagnosed lumbosacral 
strain, with limited motion and degenerative joint disease.  
On x-ray study, the radiologist noted other than very small 
osteophytes, the lumbosacral spine was normal and disc spaces 
were well preserved and aligned.  The sacroiliac joints were 
unremarkable.  

A private medical record dated in March 1997 references a 
motor vehicle accident that had occurred shortly before the 
examination.  The physician noted 
no findings relative to the lower back.  Memorial Hospital 
reports related to the motor vehicle accident dated in March 
1997 disclose in pertinent part normal findings of the 
lumbosacral spine on x-ray study.  

Thus, in light of the foregoing evidence, the Board notes 
that the 10 percent assignment for the period prior to 
December 19, 2000 was appropriate.  Essentially, the 
10 percent rating more nearly approximated the level of 
disability associated with the veteran's lumbosacral strain 
and degenerative joint disease from October 7, 1996 to 
December 19, 2000.  Overall, there are no clinical data to 
support more than slight limitation.  There is no objective 
evidence to substantiate moderate limitation so as to warrant 
a 20 percent rating for that period of time.  Thus, the 
10 percent rating for the stated time period was appropriate.  

Additionally, on review of other potentially applicable 
diagnostic codes, the Board concludes that no other rating 
criteria adequately addresses the impairment associated with 
the veteran's lower back so as to warrant the assignment of a 
rating greater than 10 percent from October 7, 1996 to 
December 19, 2000.  Specifically, there were no clinical 
records indicative of muscle spasms or loss of lateral spine 
motion; thus, Diagnostic Code 5295 was not applicable for 
rating the veteran's low back disability.  38 C.F.R. 4.71, 
Diagnostic Code 5295.  

The Board has also considered the veteran's claim vis-à-vis 
the provisions relative to musculoskeletal disabilities and 
concludes that an initial evaluation in excess of 10 percent 
was not warranted prior to December 19, 2000.  Under 
38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness; 
evidence of record should include a full description of the 
effects of the disability upon the veteran's ordinary 
activity.  In cases involving musculoskeletal disability, the 
elements to be considered include the ability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  The functional loss may be due to 
pathology such as absence of bone or muscle, deformity, or 
pain, supported by adequate pathological studies.  Weakness 
of the affected area is also for consideration.  38 C.F.R. 
§ 4.40.  

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
Factors such as less movement than normal, more movement than 
normal, weakened movement, incoordination, pain on movement, 
swelling, or instability, is also to be considered.  
38 C.F.R. § 4.45.  Additionally, with any form of arthritis, 
painful motion is an important factor.  The involved joint 
should be tested for pain on both active and passive motion, 
while bearing weight and without, and if possible compared 
with the range of motion of the opposite, undamaged joint.  
38 C.F.R. § 4.59; cf. DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  

Thus, in light of the above law and regulations, under these 
factual circumstances, the Board concludes that the level of 
impairment associated with the veteran's low back disability 
from October 7, 1996 to December 19, 2000, did not more 
nearly approximate the 20 percent rating for lumbosacral 
strain with degenerative joint disease.  38 C.F.R. § 4.7.  
Therefore, the Board must deny the veteran's claim for an 
initial disability rating in excess of 10 percent for 
lumbosacral strain with degenerative joint disease prior to 
December 19, 2000.  38 U.S.C.A. § 1155; 38 C.F.R. 4.71, 
Diagnostic Code 5295.  


	(CONTINUED ON NEXT PAGE)




Entitlement to an evaluation in excess of 20 percent from 
December 19, 2000 for lumbosacral strain with degenerative 
joint disease.  

The veteran's lumbosacral strain with degenerative joint 
disease is currently rated pursuant to Diagnostic Code 5295.  
This diagnostic code provides for a 20 percent evaluation 
where the veteran experiences muscle spasm on extreme forward 
bending and loss of lateral spine motion unilaterally in a 
standing position.  To warrant the maximum rating of 40 
percent under this diagnostic code, the evidence must reflect 
severe strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, with marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71, 
Diagnostic Code 5295.  

At the outset, the Board notes that the next higher rating of 
40 percent under Diagnostic Code 5295 is not warranted for 
the veteran's lumbosacral strain with degenerative joint 
disease.  Overall, the objective evidence subsequent to 
December 19, 2000 does not reflect such symptomatology as 
severe strain, listing of whole spine to the opposite side, 
or marked limitation on forward bending so as to warrant the 
assignment under the relevant rating criteria of a rating 
higher than 20 percent.  38 C.F.R. 4.71, Diagnostic Code 
5295.  

Specifically, on VA compensation and pension examination 
conducted in December 2000, the examiner noted the veteran's 
past medical history with respect to the lower back.  The 
examiner noted the motor vehicle accident in 1997 in which 
the veteran had indicated increased pain subsequent to the 
accident.  Current complaints included stiffness, discomfort, 
fatigability and weakness on bending, lifting, or carrying 
heavy objects.  The veteran was taking Vioxx and Motrin and 
stated that symptoms of the lower back improved on resting or 
reclining.  On examination of the lower back, the examiner 
noted range of motion on forward flexion from zero to 
70 degrees with mild pain at 60 to 70 degrees; backward 
extension from zero to 35 degrees with pain from 25 to 
35 degrees; and lateral bending zero to 40 degrees 
bilaterally.  Rotation was from zero to 35 degrees 
bilaterally.  

The examiner noted mild tenderness in the upper portion of 
the lumbar spine paralumbar musculature on the right greater 
than on the left and some mild muscle spasm near the 
sacroiliac joints.  There was positive straight leg raising 
on the right at 45 degrees with the onset of buttocks and 
hamstring pain.  Straight leg raising on the left was 
negative.  Motor and sensory functions were grossly normal in 
both extremities.  The examiner noted no evidence of 
weakness, incoordination, or impaired endurance.  

The examiner referenced prior x-ray studies conducted in 1997 
and noted clinical findings at that time of some mild 
degenerative joint disease in the upper lumbar levels.  
Current x-ray study dated in December 2000 showed normal 
lumbar lordosis without evidence of subluxation or 
spondylolisthesis; there was preservation of the 
intervertebral body disc space and vertebral body height.  
There was some mild anterior lateral osteophyte formation at 
the L2-L5 and S1 levels with minimal sclerotic change noted 
involving the facets throughout the lumbosacral spine.  The 
overlying soft tissues were grossly unremarkable.  The 
impression rendered was mild degenerative change of the 
lumbosacral spine.  

In an April 2001 addendum, the VA examiner addressed whether 
there was any signs of increased disability of the veteran's 
lower back post-motor vehicle accident of March 1997.  The 
examiner noted that based on the evidence of record related 
to the March 1997 incident, there was no report of injury to 
the lower back per se at the time.  Moreover, the veteran 
underwent a VA examination in April 1997, one month after the 
accident and in that examination report, there was no mention 
made of the motor vehicle accident.  Thus, the examiner 
concluded that in light of the evidence of record, or the 
absence thereof, no comment could be made without resorting 
to speculation as to whether symptomatology associated with 
the veteran's lower back disability increased post-accident.  
Thus, the opinions rendered on examination in December 2000 
remained as reported.  

Accordingly, for the reasons noted above, the Board concludes 
that the criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative joint disease under 
Diagnostic Code 5295 subsequent to December 19, 2000 have not 
been met, and as such, the veteran's claim must be denied.  
Based on the clinical data of record from December 2000 to 
date, there is no evidence to support more than mild 
symptoms.  There is no indication of severe strain or listing 
of the whole spine to the opposite side, or marked limitation 
on forward bending so as to warrant the assignment of a 
rating higher than 20 percent.  Essentially, the current 
20 percent rating encompasses the added symptoms of muscle 
spasms shown on recent examination, in addition to the 
complaints of pain on motion expressed by the veteran and 
demonstrated on examination.  38 C.F.R. 4.71, Diagnostic Code 
5295.  

Moreover, there are no other potentially applicable 
diagnostic codes which would provide for a higher rating 
under these facts.  Under Diagnostic Code 5292, the evidence 
of record does not support severe limitation.  Thus, an 
evaluation greater than 20 percent under Diagnostic Code 5292 
from December 19, 2000 is not warranted.  38 C.F.R. 4.71(a), 
Diagnostic Code 5292.  Additionally, in consideration of 
provisions §§ 4.10, 4.40, and 4.45, the Board notes that the 
examiner concluded that there was no evidence of 
fatigability, lack of coordination, or weakness in endurance.  
Thus, these regulatory provisions also do not support an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral strain with degenerative joint disease from 
December 19, 2000.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Therefore, the Board concludes that the veteran's claim for 
an evaluation in excess of 20 percent for lumbosacral strain 
with degenerative joint disease subsequent to December 2000 
is not warranted; the veteran's claim is denied.  



	(CONTINUED ON NEXT PAGE)





ORDER

An initial disability evaluation in excess of 10 percent for 
lumbosacral strain with degenerative joint disease from 
October 7, 1996 to December 19, 2000 is denied.  

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative joint disease from December 19, 2000 is 
denied.  



		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

